Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Joe Bradley Cochran, Appellant                        Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 25539).
No. 06-18-00049-CR        v.                          Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Joe Bradley Cochran, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 31, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk